June 2, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                         TONY D. CASTON, Appellant

NO. 14-14-01001-CV                          V.

 EVA M. WILEY, FERNANDO V. MARTINEZ AND MARIA C. MARTINEZ,
                            Appellees
                ________________________________

       This cause, an appeal from the judgment in favor of appellees, Eva M.
Wiley, Fernando V. Martinez and Maria C. Martinez, signed, November 20, 2014,
was heard on the transcript of the record. We have inspected the record and find no
error in the judgment. We order the judgment of the court below AFFIRMED.

      We order appellant, Tony D. Caston, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.